DETAILED ACTION
Summary
	This is a non-final Office action in reply to the application filed 23 April 2020. Claims 1-20 are pending:
Claims 21-34 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US18/57712 filed 26 October 2018; PRO 62/578,434 filed 28 October 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:
“The method of claim 1, wherein the testing for intrinsic parameters…”.
Claim 7 is objected to because of the following informalities:
“…concentrations of individual components… and mole ratios of individual components”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is not clear whether Applicant is referencing (1) a distinct “selected sorbent” in step (d); or (2) the “sorbent” introduced in step (b). While it seems Applicant may be referencing the “sorbent” introduced in step (b), other references in the claim have cited “said sorbent” (e.g., see step (c)) instead of the “selected sorbent” of step (d) in question. Please amend, e.g., “…based on the intrinsic parameters of said 
	Regarding Claim 5, there is insufficient antecedent basis for “said intrinsic parameters for the testing column”. Claim 5 is dependent on Claim 4; however, Claim 4 has only introduced “intrinsic parameters of said sorbent”. Please further note that Claim 5 has identified “intrinsic parameters” indicative of both a sorbent (e.g., particle radius) and a column (e.g., bed void fraction).
	Regarding Claim 7, there is insufficient antecedent basis for “said composition analysis of a feed mixture”. As constructed, Applicant is not claiming the procedural step of step (a) of Claim 1, i.e., the step of “analyzing compositions of a feed mixture”, and is instead referencing a noun not yet introduced.
	Regarding Claim 11, there is insufficient antecedent basis for “[t]he method of claim 11”. No Claim 11 has been introduced, much less a “method of claim 11”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
The claim(s) recite(s) a number of abstract ideas comprising generic concepts that are considered the basic tools of scientific and technological work, such as step a, “analyzing compositions”; step b, “selecting” certain elements; step c, “testing for intrinsic parameters”; step d, “optimizing separation parameters using an algorithm”; and step e, “conducting said efficient separation process” in a method for “designing an efficient separation process”. This judicial exception is not integrated into a practical application because the cited abstract ideas only require the use of a generic “testing column” (Claim 4) and cites broad chromatography processes (Claims 10-20). The claim(s) does/do 
	Each of the cited abstract ideas are individually considered to be one of the enumerated groupings of abstract ideas firmly rooted in Supreme Court precedence, e.g., mathematical concepts (step d), certain methods of organizing human activity, and mental processes (steps a, b, and c), or are considered to not amount to anything significantly more than what is considered well-established practice in chromatography arts (steps a, b, c, d, and e).
	Steps a, b, and c each recite a mental process, i.e., concepts performed in the human mind, which have been recognized to include observations, evaluations, judgments, and opinions (MPEP 2106.04(a)(2)III). The steps of “analyzing compositions of a feed mixture” (step a), “selecting a sorbent…” (step b), and “testing for intrinsic parameters…” (step c) are observations (step a), judgments (step b), and evaluations (step c). Furthermore, such steps are considered capable of being practically performed in the human mind or with the assistance of a physical aid, such as a computer.
	Step d recites a mathematical concept, i.e., a mathematical algorithm/formula and mathematical relationships, which have been considered to be judicial exceptions by the Supreme Court (MPEP 2106.04(a)(2)I). The claimed concept of “optimizing separation parameters using an algorithm” is further described to be based on the “intrinsic parameters” of the claimed sorbent, feed mixture composition, and desired yield/purity of the separation process and is further reduced to a specific optimization as recited in Claims 2 and 3, namely, computational simulations termed “versatile reaction and separation (VERSE) model simulation”.
	Steps a, b, c, d, and e further when considered together or individually do not amount to anything significantly more than what is considered well-established practices in chromatography. Step b recites the selection of a sorbent, a displacer, and a presaturant – these elements are recognized by one of ordinary skill in the art as required elements for displacement chromatography, as further claimed in Claims 10-20. Even further, none of the dependent claims 2-20 recite additional limitations that amount to anything significantly more than what is considered well-established practice in displacement chromatography as explained in the subsequent prior art rejections of Claims 1-20.
	Because the claims, while directed to a process, are directed to a set of abstract ideas and further do not recite additional elements that amount to significantly more than the judicial exceptions, they are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8-10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JEN et al. (Journal of Chromatography, 590, 1992, pg. 3-15).
	Regarding Claim 1, JEN discloses a method for optimizing the displacement chromatographic separation of binary and multi-component mixtures (abstract). The optimization includes considering feed concentration (§Effects of feed concentration on throughput, pg. 9, col. 2) and the properties of the binary mixture (§Effects of properties of binary mixture on throughput, pg. 10, col. 1-pg. 12, col. 1) (i.e., step a, analyzing compositions of a feed mixture).
	The method considers selecting a displacer and a presaturant (§Column throughput: equation derivation, pg. 5, col. 2, par. 1); additionally, JEN discloses the chromatographic separation includes a stationary phase, which is commonly recognized as a sorbent (§Coherence theory, pg. 5, col. 1, par. 2; i.e., step b, selecting a sorbent, a displacer, and a presaturant).
	JEN discloses investigating capacity and separation factors, displacer velocity, saturation capacity, and displacer concentration (§Capacity factor, §Saturation capacity, §Effects of displacer on column throughput, pg. 11, col. 1-2), which are commonly recognized as intrinsic properties of column sorbents, and column resolution capacity (§Effects of feed concentration on throughput, pg. 9, col. 2), which is considered to be a factor related to the ability of a column to effectively separate components in a mixture (i.e., step c, testing for intrinsic parameters of said sorbent and effective selectivity between any two components of said feed mixture).
	JEN further discloses investigating the effects of individual variables on the overall throughput (i.e., step d, optimizing separation parameters using an algorithm based on the… targeted yield and purity) of the column, intrinsic parameters of selected sorbent, effective selectivity, components of said feed mixture; pg. 10, col. 1-pg. 11, col. 2) to develop optimal column loading to produce maximum resolution (§Simple method for determination of maximum column loading, pg. 13, col. 1-2; §Conclusions, pg. 14, col. 1, par. 1-3) or throughput (§Column throughput: equation derivation, pg. 7, col. 2; eq. 38).
	Finally, JEN discloses that the optimized displacement chromatography framework is used in reducing costs for chromatographic purifications (i.e., step e, conducting said efficient separation process according to the optimized separation parameters; §Introduction, pg. 3, col. 1-2; pg. 4, col. 1, par. 1-2; §Conclusion, pg. 14, last two paragraphs).
	Regarding Claim 4, JEN discloses the method for designing an efficient separation process of Claim 1. Throughout the prior art disclosure, column throughput and loading is discussed, thereby inherently implying the use of a testing column (i.e., wherein testing for intrinsic parameters of said sorbent and effective selectivity between any two components of said feed mixture is carried out using a testing column of said sorbent).
	Regarding Claim 5, JEN discloses the method for designing an efficient separation process of Claim 4. JEN further discloses that the displacement chromatography optimization requires the consideration of mass transfer and axial dispersion (i.e., Peclet number, pg. 8, col. 2, last par.; §Conclusions, pg. 14), column capacity (which is commonly recognized to be associated with sorbent packing density – void fraction, particle size, porosity; §Capacity factor, §Saturation capacity, pg. 11), interstitial velocity (Eq. 7), and column phase ratio (e.g., FIGs. 13, 15).
	Regarding Claim 6, JEN discloses the method for designing an efficient separation process of Claim 1. JEN further discloses column length L (e.g., pg. 6, col. 1, bottom). While JEN may not have explicitly disclosed a specific column inner diameter, all chromatography columns have an inherent inner diameter. Thus, because JEN discloses a column, a specific inner diameter is implied and inherent.
	Regarding Claim 8, JEN discloses the method for designing an efficient separation process of Claim 1. JEN further discloses column length L (e.g., pg. 6, col. 1, bottom). JEN further discloses optimized column loading along with loading time, i.e., therefore feed loading volume is calculated (§Optimization of column loading, pg. 7), velocities (Eq. 7), and displacer concentration (§Effects of displacer on column throughput, pg. 11, col. 2).
Regarding Claim 9, JEN discloses the method for designing an efficient separation process of Claim 1. JEN further discloses minimizing useful product loss (pg. 9, col. 2, par. 1) and maximizing throughput for desired product (§Conclusions, pg. 14, col. 1, last paragraph).
	Regarding Claim 10, JEN discloses the method for designing an efficient separation process of Claim 1. JEN further discloses displacement chromatography (abstract).
	Regarding Claim 12, JEN discloses the method for designing an efficient separation process of Claim 1. JEN further discloses using binary mixtures and ternary mixtures for the disclosed displacement chromatography (§Conclusions, pg. 14; §Extensions to multi-component mixtures, pg. 13).
Regarding Claim 13, JEN discloses the method for designing an efficient separation process of Claim 1. JEN further discloses using multi-component systems for the disclosed displacement chromatography (§Conclusions, pg. 14; §Extensions to multi-component mixtures, pg. 13).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 
Claim(s) 2, 3, 7, 11, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as obvious over JEN et al. (Journal of Chromatography, 590, 1992, pg. 3-15) in view of WANG et al. (US Patent 10,597,751, effectively filed 17 July 2015).
	Regarding Claim 2¸ JEN discloses the method for designing an efficient separation process of Claim 1. JEN is deficient in disclosing a step of computational simulation for verification of the optimized separation parameters before conducting said efficient separation process of step e.
	WANG discloses a process for ligand-assisted elution chromatography that utilizes a versatile reaction and separation (VERSE) model and simulation to advantageously verify the theoretical models and separation mechanisms calculated for the chromatographic process (c7/20-34). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a computational simulation as disclosed by WANG to verify and ensure that the optimized separation parameters determined by theoretical modeling and calculation as disclosed by JEN are accurate prior to executing and conducting the actual separation process.
	Regarding Claim 3, modified JEN makes obvious the method for designing an efficient separation process of Claim 2. WANG further discloses the simulation is a “versatile reaction and separation (VERSE) model and simulation” (c7/20-21).
	Regarding Claim 7, JEN discloses the method for designing an efficient separation process of Claim 1. JEN further discloses feed concentration and feed time (§Effects of feed concentration on throughput, pg. 9, col. 2) but is deficient in explicitly disclosing that the composition analysis of a feed mixture comprises concentration of individual components, feeding volume, pH, and mole ratio of individual components. 
WANG discloses a process for ligand-assisted elution chromatography for, e.g., displacement chromatography of rare earth elements (c1/62-66; c4/54-57). WANG further discloses the use of a model and simulation method to account for a number of separation parameters in the chromatography to determine/verify optimal separation procedures (c7/20-64). WANG further discloses separation parameters include specifying or measuring the feed concentrations of each element, feed volume, pH, and mole ratios of individual rare earth elements (c10/6-30; Table 1, Table 2). Such factors are disclosed to affect the adsorption capacity of the chromatography sorbents for these metals (c7/20-28; c7/48-64). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to consider the concentration of individual components, feeding volume, pH, and mole ratio of individual components as disclosed by WANG in the optimization of displacement chromatography separations disclosed by JEN; all claimed elements were known in the prior art and could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claims 11 and 14, JEN discloses the method for designing an efficient separation process of Claim 1. JEN further discloses the use of the method for optimizing displacement chromatography separations of binary or multi-component mixtures (abstract); due to the nature of displacement chromatography wherein a limited number of binding sites are available for solutes, this strongly implies that the binding sites rely on ligand-based interactions. However, JEN is deficient in explicitly disclosing the displacement chromatographic separation process is a ligand assisted displacement chromatographic separation process.
	WANG discloses a process for ligand-assisted elution chromatography for, e.g., displacement chromatography of rare earth elements (c1/62-66; c4/54-57). WANG further discloses the use of a model and simulation method to account for a number of separation parameters in the chromatography to determine/verify optimal separation procedures (c7/20-64). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to apply the method for designing efficient separation processes as disclosed by JEN to different types of displacement chromatography separations, including ligand-assisted elution chromatography as disclosed by WANG; all claimed elements were known in the prior art and could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
	Regarding Claims 15 and 16, JEN discloses the method for designing an efficient separation process of Claim 1. JEN further discloses the use of the method for optimizing displacement chromatography separations of binary or multi-component mixtures (abstract) but is deficient in explicitly disclosing the displacement chromatographic separation process is a batch-wise process or a continuous process.
	However, chromatographic processes are generally considered either bath or continuous processes. The practice of one or the other is dependent on the desired use or application of the separation. For example, WANG discloses a process for ligand-assisted elution chromatography for, e.g., displacement chromatography of rare earth elements (c1/62-66; c4/54-57). WANG further discloses that the disclosed method can be used in a batch-wise process or a continuous process (c3/36-40; c15/7-15, Table 7). Thus, absent showings of unexpected results or criticality to one method or another, the claims of a batch wise process or a continuous process would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
Regarding Claims 17-20, JEN discloses the method for designing an efficient separation process of Claim 1. JEN further discloses the use of the method for optimizing displacement chromatography separations of binary or 
	WANG discloses a process for ligand-assisted elution chromatography for, e.g., displacement chromatography of rare earth elements (c1/62-66; c4/54-57). WANG further discloses the use of two sets of chromatography columns, one for capturing and eluting desired metal ions (c2/29-33) and the other for separating a further washed solution (c2/36-37). Such purification processes can be tailored such that the metal ions being separated on one column have similar affinity to the ligand-affixed adsorbent (c3/12-14) or that the samples to be separated on each column have similar concentrations (Table 1; c10/6-14). WANG further discloses that such ligand-assisted elution chromatography processes utilize a model and simulation method to account for a number of separation parameters in the chromatography to determine/verify optimal separation procedures (c7/20-64). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to apply the method for designing efficient separation processes as disclosed by JEN to different types of displacement chromatography separations, including the multi-zone processes and two-step processes disclosed by WANG; all claimed elements were known in the prior art and could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777